NO. 12-14-00059-CV

                               IN THE COURT OF APPEALS

                  TWELFTH COURT OF APPEALS DISTRICT

                                             TYLER, TEXAS

FRED W. LOLLAR,                                             §   APPEAL FROM THE 7TH
APPELLANT

V.                                                          §   JUDICIAL DISTRICT COURT

J. MERCED ESPINOZA,
APPELLEE                                                    §   SMITH COUNTY, TEXAS

                                         MEMORANDUM OPINION
                                             PER CURIAM
         This appeal is being dismissed for want of prosecution. See TEX. R. APP. P. 42.3(b).
Appellant perfected his appeal on February 26, 2014. The clerk’s record was filed on April 25,
2014, and after extensions, Appellant’s brief was due on or before July 28, 2014. When
Appellant failed to file his brief by the due date, this court notified Appellant on July 29, 2014,
that the brief was past due. The notice warned that if no motion for extension of time to file the
brief was received by August 8, 2014, the appeal would be dismissed for want of prosecution
under Texas Rule of Appellate Procedure 42.3(b). Further, the notice informed Appellant that
the motion for extension of time must contain a reasonable explanation for his failure to file the
brief and a showing that Appellee had not suffered material injury thereby.
         To date, Appellant has neither complied with nor otherwise responded to this court’s
July 29, 2014 notice. Accordingly, we dismiss the appeal for want of prosecution. See TEX. R.
APP. P. 38.8(a)(1), 42.3(b).
Opinion delivered August 20, 2014.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                                    (PUBLISH)
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                            JUDGMENT

                                           AUGUST 20, 2014


                                          NO. 12-14-00059-CV


                                          FRED W. LOLLAR,
                                              Appellant
                                                 V.
                                       J. MERCED ESPINOZA,
                                              Appellee


                                  Appeal from the 7th District Court
                          of Smith County, Texas (Tr.Ct.No. 13-2838-A)

                       THIS CAUSE came to be heard on the appellate record; and the same
being considered, it is the opinion of this court that this appeal should be dismissed.
                       It is therefore ORDERED, ADJUDGED and DECREED by this court that
this appeal be, and the same is, hereby dismissed for want of prosecution; and that this decision
be certified to the court below for observance.
                    By per curiam opinion.
                    Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.